Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,209,162 (Lee et al.) in view of Tamaki et al. (US PUB. 2006/0170332). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, Lee teaches in claim 1, a light emitting device, comprising: 2a plurality of light emitting diodes having different peak emission wavelengths to primary 3light; 4a molded part encapsulating the plurality of light emitting diodes; and sa wavelength converter configured to convert the primary light into secondary light in a 6visible light wavelength range, the wavelength converter being disposed in the molded part, 7wherein: 8the wavelength converter includes a mixture of different phosphors and comprises a first 9phosphor having a first peak emission wavelength, a second phosphor having a second peak ioemission wavelength, and a third phosphor having a third peak emission wavelength; 11two of the first, second, and third phosphors have different peak emission wavelength in at least 12one color range; and 13the plurality of light emitting diodes are configured to emit blue primary light having first 14and second peak emission wavelength ranges. 
Lee is silent on isthe light emitting device having a color temperature range of 2,000K to 8000K and a color 16rendering index of more than 90. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Takaki teaches a light emitting device having a color temperature range of 2,000K to 8000K and a color 16rendering index of more than 90 (see Para [0200]). As such, said claim feature would have been obvious and within the routine skill in the art. 
Claims 2-9 are rejected based on being dependent on claim 1.

Regarding claim 10, Lee teaches in claim 1,a light emitting device, comprising: 2a plurality of light emitting diodes having different peak emission wavelengths to primary 3light; 4a molded part encapsulating the plurality of light emitting diodes; and 5a wavelength converter configured to convert the primary light into secondary light in a 6visible light wavelength range, the wavelength converter being disposed in the molded part, 7wherein: Rthe wavelength converter includes a mixture of different phosphors and comprises a first 9phosphor having a first peak emission wavelength, a second phosphor having a second peak 10emission wavelength, and a third phosphor having a third peak emission wavelength; 11the plurality of light emitting diodes are configured to emit blue primary light having first 12and second peak emission wavelength ranges, in which the first peak emission wavelength range 13is between 410 nm and 460 nm, and the second peak emission wavelength range is between 440 14nm and 500 nm.
Lee is silent on isthe light emitting device having a color temperature range of 2,000K to 8000K and a color 16rendering index of more than 90. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Takaki teaches a light emitting device having a color temperature range of 2,000K to 8000K and a color 16rendering index of more than 90 (see Para [0200]). As such, said claim feature would have been obvious and within the routine skill in the art. 
Claims 11-20 are rejected based on being dependent on claim 10.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,186,642 (Lee et al.) in view of Tamaki et al. (US PUB. 2006/0170332). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, Lee teaches in claims 1 & 9, a light emitting device, comprising: 2a plurality of light emitting diodes having different peak emission wavelengths to primary 3light; 4a molded part encapsulating the plurality of light emitting diodes; and sa wavelength converter configured to convert the primary light into secondary light in a 6visible light wavelength range, the wavelength converter being disposed in the molded part, 7wherein: 8the wavelength converter includes a mixture of different phosphors and comprises a first 9phosphor having a first peak emission wavelength, a second phosphor having a second peak ioemission wavelength, and a third phosphor having a third peak emission wavelength; 11two of the first, second, and third phosphors have different peak emission wavelength in at least 12one color range; and 13the plurality of light emitting diodes are configured to emit blue primary light having first 14and second peak emission wavelength ranges. 
Lee is silent on isthe light emitting device having a color temperature range of 2,000K to 8000K and a color 16rendering index of more than 90. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Takaki teaches a light emitting device having a color temperature range of 2,000K to 8000K and a color 16rendering index of more than 90 (see Para [0200]). As such, said claim feature would have been obvious and within the routine skill in the art. 
Claims 2-9 are rejected based on being dependent on claim 1.

Regarding claim 10, Lee teaches in claims 1 and claim 9, a light emitting device, comprising: 2a plurality of light emitting diodes having different peak emission wavelengths to primary 3light; 4a molded part encapsulating the plurality of light emitting diodes; and 5a wavelength converter configured to convert the primary light into secondary light in a 6visible light wavelength range, the wavelength converter being disposed in the molded part, 7wherein: Rthe wavelength converter includes a mixture of different phosphors and comprises a first 9phosphor having a first peak emission wavelength, a second phosphor having a second peak 10emission wavelength, and a third phosphor having a third peak emission wavelength; 11the plurality of light emitting diodes are configured to emit blue primary light having first 12and second peak emission wavelength ranges, in which the first peak emission wavelength range 13is between 410 nm and 460 nm, and the second peak emission wavelength range is between 440 14nm and 500 nm.
Lee is silent on isthe light emitting device having a color temperature range of 2,000K to 8000K and a color 16rendering index of more than 90. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Takaki teaches a light emitting device having a color temperature range of 2,000K to 8000K and a color 16rendering index of more than 90 (see Para [0200]). As such, said claim feature would have been obvious and within the routine skill in the art. 
Claims 11-20 are rejected based on being dependent on claim 10.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,672,959 (Lee et al.) in view of Tamaki et al. (US PUB. 2006/0170332). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, Lee teaches in claim 1, a light emitting device, comprising: 2a plurality of light emitting diodes having different peak emission wavelengths to primary 3light; 4a molded part encapsulating the plurality of light emitting diodes; and sa wavelength converter configured to convert the primary light into secondary light in a 6visible light wavelength range, the wavelength converter being disposed in the molded part, 7wherein: 8the wavelength converter includes a mixture of different phosphors and comprises a first 9phosphor having a first peak emission wavelength, a second phosphor having a second peak ioemission wavelength, and a third phosphor having a third peak emission wavelength; 11two of the first, second, and third phosphors have different peak emission wavelength in at least 12one color range; and 13the plurality of light emitting diodes are configured to emit blue primary light having first 14and second peak emission wavelength ranges. 
Lee is silent on isthe light emitting device having a color temperature range of 2,000K to 8000K and a color 16rendering index of more than 90. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Takaki teaches a light emitting device having a color temperature range of 2,000K to 8000K and a color 16rendering index of more than 90 (see Para [0200]). As such, said claim feature would have been obvious and within the routine skill in the art. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 2-9 are rejected based on being dependent on claim 1.

Regarding claim 10, Lee teaches in claim 1, a light emitting device, comprising: 2a plurality of light emitting diodes having different peak emission wavelengths to primary 3light; 4a molded part encapsulating the plurality of light emitting diodes; and 5a wavelength converter configured to convert the primary light into secondary light in a 6visible light wavelength range, the wavelength converter being disposed in the molded part, 7wherein: Rthe wavelength converter includes a mixture of different phosphors and comprises a first 9phosphor having a first peak emission wavelength, a second phosphor having a second peak 10emission wavelength, and a third phosphor having a third peak emission wavelength; 11the plurality of light emitting diodes are configured to emit blue primary light having first 12and second peak emission wavelength ranges, in which the first peak emission wavelength range 13is between 410 nm and 460 nm, and the second peak emission wavelength range is between 440 14nm and 500 nm.
Lee is silent on isthe light emitting device having a color temperature range of 2,000K to 8000K and a color 16rendering index of more than 90. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Takaki teaches a light emitting device having a color temperature range of 2,000K to 8000K and a color 16rendering index of more than 90 (see Para [0200]). As such, said claim feature would have been obvious and within the routine skill in the art. 
Claims 11-20 are rejected based on being dependent on claim 10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki et al. (US PUB. 2006/0170332) in view of Shimizu et al. (US PUB. 2002/0070681).
Regarding claim 1, Tamaki teaches a light emitting device, comprising: 
2an light emitting diodes 101 having different peak emission wavelengths to primary 3light (Fig. 1 and Fig. 24-25, where different peak emissions are shown); 
4a molded part 113 encapsulating the light emitting diode (Fig. 5); and 
sa wavelength converter 109a configured to convert the primary light into secondary light in a 6visible light wavelength range, the wavelength converter being disposed in the molded part 113 (Fig. 5), 7wherein: 
8the wavelength converter 109a includes a mixture of different phosphors and comprises a first 9phosphor having a first peak emission wavelength (e.g. blue phosphor in Fig. 24-25), a second phosphor having a second peak ioemission wavelength (e.g. green phosphor in Fig. 24-25), and a third phosphor having a third peak emission wavelength (e.g. red phosphor in Fig. 24-25); 11two of the first, second, and third phosphors have different peak emission wavelength in at least 12one color range (Fig. 24-25, wherein the three wave-length shown are white phosphor (see Para [0293]); 
13the light emitting diode are configured to emit blue primary light having first 14and second peak emission wavelength ranges (Para [0002 & 0047]); and 
isthe light emitting device has a color temperature range of 2,000K to 8000K and a color 16rendering index of more than 90 (see Para [0200]). Notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Tamaki provides a showing for only one LED and is silent on the use of a plurality of LEDs. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Shimizu teaches in Fig. 1, wherein a plurality of LEDs are employed (note LEDS11 & 12 within the encapsulant 16). As such, said claim feature would have been obvious and within the ordinary skill in the art.  
Regarding claim 2, the combination of Tamaki and Shimizu teaches 1the light emitting device of claim 1, wherein the light emitting device has a color temperature of about 3,000k and a color rendering index of more than 96 (e.g. Tamaki’s Para [0200]). Notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 3, the combination of Tamaki and Shimizu teaches 17the light emitting device of claim I, wherein the first peak emission wavelength range 2 of the blue primary light is between 410nm and 460nm, and the second peak emission 3wavelength range is between 440nm and 500nm (Takami’s Fig. 24-25 and respective text). Notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 4, the combination of Tamaki and Shimizu teaches 1the light emitting device of claim 1, wherein two of the first, second, and third 2phosphors have different peak emission wavelengths in a color range between 570nm and 680nm (Takami’s Fig. 24-25 and respective text). Notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 5, the combination of Tamaki and Shimizu teaches 1the light emitting device of claim 1, wherein the plurality of light emitting diodes and 2wavelength converter are mounted in a single package (Shimizu’s Fig. 1).
 Regarding claim 6, the combination of Tamaki and Shimizu teaches 1the light emitting device of claim 1, wherein the wavelength converter 109a is placed on at 2least one of an upper surface, a lower surface, and a side surface of the plurality of light emitting 3diodes 101 (Tamaki’s Fig. 5 and Shimizu’s Fig. 1).  
Regarding claim 7, the combination of Tamaki and Shimizu teaches t1he light emitting device of claim 1, wherein the wavelength converter 109a is mixed with a 2conductive adhesive or distributed in a molded part (said claim feature would have been obvious in view of Takami’s Fig. 5 and Para [0210-0218]).  
Regarding claim 8, the combination of Tamaki and Shimizu teaches 1the light emitting device of claim 5, wherein the single package is formed into a top 2package comprising a substrate having a reflector 114 formed thereon, one or more light emitting 3diodes mounted on the substrate, and a wavelength converter 109a placed around the light emitting diodes (Tamaki’ Fig. 5 and Shimizu’s Fig. 1).  
Regarding claim 9, the combination of Tamaki and Shimizu teaches 18the light emitting device of claim 1, wherein the substrate is formed of metal to emit heat generated by the one or more light emitting diodes (Tamaki’ Fig. 5 and Shimizu’s Fig. 1).  

Regarding claim 10, Tamaki teaches 1a light emitting device, comprising: 
2a light emitting diodes 101 having different peak emission wavelengths to primary 3light (Fig. 1 and Fig. 24-25, where different peak emissions are shown); 
4a molded part 113 encapsulating the light emitting diode (Fig. 5); 4and 
5a wavelength converter 109A configured to convert the primary light into secondary light in a 6visible light wavelength range, the wavelength converter being disposed in the molded part 113 (Fig. 5), 7wherein: 
8the wavelength converter 109a includes a mixture of different phosphors and comprises a first 9phosphor having a first peak emission wavelength (e.g. blue phosphor in Fig. 24-25), a second phosphor having a second peak ioemission wavelength (e.g. green phosphor in Fig. 24-25), and a third phosphor having a third peak emission wavelength (e.g. red phosphor in Fig. 24-25); 11 
13the light emitting diode are configured to emit blue primary light having first 14and second peak emission wavelength ranges (Para [0002 & 0047]); in which the first peak emission wavelength range 13is between 410 nm and 460 nm, and the second peak emission wavelength range is between 440 14nm and 500 nm (see Fig. 24-25); and 
isthe light emitting device 101 has a color temperature range of 2,000K to 8000K and a color 16rendering index of more than 90 (see Para [0200]). Notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Tamaki provides a showing for only one LED and is silent on the use of a plurality of LEDs. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Shimizu teaches in Fig. 1, wherein a plurality of LEDs are employed (note LEDS11 & 12 within the encapsulant 16). As such, said claim feature would have been obvious and within the ordinary skill in the art.  
Regarding claim 11, the combination of Tamaki and Shimizu teaches 1the light emitting device of claim 10, wherein the light emitting device has a color temperature of about 3,000k and a color rendering index of more than 96 (e.g. Tamaki’s Para [0200]). Notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 12, the combination of Tamaki and Shimizu teaches 17the light emitting device of claim 10, wherein the first peak emission wavelength range of the blue primary light is between 410nm and 460nm, and the second peak emission 3wavelength range is between 440nm and 500nm (Takami’s Fig. 24-25 and respective text). Notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 13, the combination of Tamaki and Shimizu teaches the light emitting device of claim 10, wherein two of the first, second, and third 2phosphors have different peak emission wavelengths in at least one color range (Fig. 24-25, wherein the three wave-length shown are white phosphor (see Para [0293]).
Regarding claim 14, the combination of Tamaki and Shimizu teaches 1the light emitting device of claim 10, wherein two of the first, second, and third 2phosphors have different peak emission wavelengths in a color range between 570nm and 680nm (Takami’s Fig. 24-25 and respective text). Notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 15, the combination of Tamaki and Shimizu teaches the light emitting device of claim 10, wherein two of the first, second, and third 2phosphors have different peak emission wavelengths in green color range (said claim dimension would have been obvious in view of Tamaki’s Fig 24-25 & Para [0293]).
Regarding claim 16, the combination of Tamaki and Shimizu teaches 1the light emitting device of claim 10, wherein the plurality of light emitting diodes and 2wavelength converter are mounted in a single package (Shimizu’s Fig. 1).
 Regarding claim 17, the combination of Tamaki and Shimizu teaches 1the light emitting device of claim 10, wherein the wavelength converter 109a is placed on at 2least one of an upper surface, a lower surface, and a side surface of the plurality of light emitting 3diodes 101 (Tamaki’s Fig. 5 and Shimizu’s Fig. 1).  
Regarding claim 18, the combination of Tamaki and Shimizu teaches t1he light emitting device of claim 10, wherein the wavelength converter 109a is mixed with a 2conductive adhesive or distributed in a molded part (said claim feature would have been obvious in view of Takami’s Fig. 5 and Para [0210-0218]).  
Regarding claim 19, the combination of Tamaki and Shimizu teaches 1the light emitting device of claim 16, wherein the single package is formed into a top 2package comprising a substrate having a reflector 114 formed thereon, one or more light emitting 3diodes mounted on the substrate, and a wavelength converter 109a placed around the light emitting diodes (Tamaki’ Fig. 5 and Shimizu’s Fig. 1).  
Regarding claim 20, the combination of Tamaki and Shimizu teaches 18the light emitting device of claim 10, wherein the substrate is formed of metal to emit heat generated by the one or more light emitting diodes (Tamaki’ Fig. 5 and Shimizu’s Fig. 1).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOR KARIMY/Primary Examiner, Art Unit 2894